Citation Nr: 1525744	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-21 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

2.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease (DJD).

3.  Entitlement to an initial rating in excess of 10 percent for left knee DJD.

4.  Entitlement to an initial rating in excess of 10 percent for right knee instability.

5.  Entitlement to an initial rating in excess of 10 percent for left knee instability.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to February 1979 and from February 1991 to May 1991, with over 26 years of service in the Army National Guard of Alabama.

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA). The Montgomery, Alabama, regional office (RO) currently retains local jurisdiction of the appeal.

In August 2013, the RO awarded separate 10 percent ratings for instability of the left and right knees.  As these evaluations did not satisfy the appeals in full, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Board considers the instability ratings to be part of the initial knee ratings already on appeal.

In April 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Sleep Apnea

The Veteran seeks service connection for sleep apnea, which he believes is related to service or his service-connected disabilities.  He contends that his service-connected disabilities impeded his ability to exercise, which caused weight gain, which ultimately led to sleep apnea.  Service connection is in effect for DJD of the lumbar spine and knees; bilateral knee instability; residuals of fractured clavicle, femur, and finger; and paraspinous strain.  

In April 2002, sleep apnea was diagnosed by polysomnogram.  At a general VA examination in March 2004, the Veteran reported loud snoring and difficulty sleeping during service.  The examiner diagnosed sleep apnea but did not address whether it was related to service.  In September 2011, Dr. Legrand reported that obesity is a major factor for sleep apnea.  

The evidence of record suggests that the Veteran's current sleep apnea may be related to service or a service-connected disability; however, the evidence of record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, VA examination is needed.

Bilateral knee disabilities

At the April 2015 Board hearing, the Veteran testified that his knee disabilities had worsened since his last VA examination in March 2009.  The Veteran reported decreased range of motion and ability to squat as well as giving way.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the sleep apnea claim.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is related to his active service, or is caused by or aggravated by his service-connected disabilities.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to determine a baseline level of severity of sleep apnea prior to aggravation by service-connected disabilities.

The examiner is to address (i) the March 2004 VA examination, which shows that the Veteran reported loud snoring and difficulty sleeping during service and (ii) the Veteran's contention that his service-connected disabilities impeded his ability to exercise, which caused weight gain, which ultimately led to sleep apnea.

The examination report must include a complete rationale for all opinions expressed.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to identify the current severity of the Veteran's service-connected knee disabilities, including any instability.  The examiner is to review the entire claims file, to include any electronic files.  The examination report must include a complete rationale for all opinions expressed.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's service-connected disabilities impact his ability to work.

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

